Judgment unanimously affirmed. Memorandum: The record does not support the argument of defendant that his plea of guilty was coerced by the need to seek medical treatment. When defendant indicated that he felt forced into taking a plea by his need for medical treatment, Supreme Court discontinued the proceedings and stated that it would not accept a plea on that basis. Defendant was allowed to confer with his attorney, and only then admitted to the factual allegations underlying the charges. The record supports the conclusion that the plea was knowing, intelligent and voluntary (see, People v Creech, 183 AD2d 1079, 1080; People v Rodriguez, 182 AD2d 497, lv denied 79 NY2d 1053; cf., People v Greeman, 194 AD2d 397, 398, lv denied 82 NY2d 719). (Appeal from Judgment of Supreme Court, Monroe County, Doyle, J. — Attempted Robbery, 2nd Degree.) Present — Denman, P. J. Lawton, Doerr, Balio and Boehm, JJ.